Reasons for Allowance
	Claim 7 is cancelled.
	Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses “at least one light receiver for generating measurement data from received light from the monitored zone; a safe evaluation unit that has at least two processing channels for a redundant processing of the measurement data; and a comparison unit for comparing processing results of the processing channels to uncover errors in a processing channel, wherein the processing channels are each configured for a determination of a signature with respect to their processing results; and wherein the comparison unit is configured for a comparison of the signatures, the signature obtained by aggregating at least a subset of safety-relevant data in small data blocks, wherein a change in the safety-relevant data renders a change of the signature, and wherein the processing channels each have a plurality of processing stages and are configured to determine a signature in a plurality of processing stages for the processing results of said processing stage.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665